Citation Nr: 0721943	
Decision Date: 07/20/07    Archive Date: 08/02/07	

DOCKET NO.  05-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
bilateral hearing loss.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1958 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Seattle, Washington, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation, effective March 13, 2003.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.

2.  The veteran failed to appear for an audiology examination 
scheduled for him in August 2006.

3.  The competent medical evidence of record indicates that 
the veteran's bilateral hearing loss is manifested by no more 
than level IV hearing impairment in the left ear and level I 
hearing impairment in the right ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating of bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A< 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.

In order to meet the requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) stated in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that the VCAA notice requirements apply 
to all five elements of a service connection claim.  Those 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.

Communications of record from the RO satisfy these mandates.  
In an August 2006 communication, the veteran was informed 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The communication also 
included information regarding the appropriate disability 
rating or effective date to be assigned should service 
connection be granted.  

With regard to the duty to assist the veteran, he was 
accorded an audiological examination by VA in April 2004 and 
the results of the examination are of record.  He submitted 
results of a private audiometric examination he underwent in 
February 2005.  Thereafter, he was scheduled by VA for 
another audiologic examination in August 2006.  However, for 
whatever reason, he failed to report.  Accordingly, the Board 
finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of 
the VCAA and no further actions need be undertaken on the 
veteran's behalf.  

Relevant Law and Regulations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
Diagnostic Code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the VA Rating Schedule due to numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
provides a table (VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Testing 
for hearing loss is conducted by a state-licensed 
audiologist, including a controlled speech discrimination 
test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the pure tone threshold average 
which is the sum of the pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 Hertz, divided by 4.  See 38 C.F.R. § 4.85.  
Table VII in the Rating Schedule is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal rows representing the ear having better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is indicated where the row and 
column intersect.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, and so forth, or when indicated 
under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. 
§ 4.85 (c).  Copies of the pertinent tables were provided to 
the veteran in the January 2005 statement of the case.  

When the pure tone threshold in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86 (a).  When the pure tone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment for hearing 
impairment from either table VI or VIa, whichever results in 
the higher numeral.  That numeral will then be elevated to 
the next higher Roman numeral.  See 38 C.F.R. § 4.86 (b).

The veteran can attest to factual matters of which he has 
firsthand knowledge, for example, experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the veteran as 
a lay person has not been shown to be capable of making 
medical conclusions.  Accordingly, his statements regarding 
the severity of his hearing loss are not competent, as least 
as to the measurable level of hearing loss that must be 
provided by the appropriate testing for VA rating purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In other 
words, even though the veteran is competent to report that he 
has difficulty hearing, he is not competent to state the 
level of hearing loss at the specific decibel levels required 
for evaluation under VA's Rating Schedule.  In this regard, 
the Board notes that it is aware of the April 2003 statement 
from the veteran's service comrade.  However, like the 
veteran, that individual is not shown to have any medical 
expertise to make him capable of making medical conclusions.

Factual Background and Analysis

The pertinent medical evidence of record includes the report 
of a VA audiologic examination accorded the veteran in April 
2004.  At that time pure tone thresholds, in decibels, were 
as follows:  



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
30
35
40
33
LEFT
30
50
85
85
63

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 76 percent in the left ear.  The 
pure tone threshold average in the right ear was 33 decibels 
and the pure tone threshold average in the left ear was 63 
decibels.

Under the rating criteria the examination results constitute 
level IV hearing on the left and level I on the right.  When 
combined, the result is a noncompensable or zero percent 
disability evaluation.

Of record is the report of a private audiological evaluation 
dated in February 2005.  The examination used W-22 for word 
recognition testing and this is not adequate for VA rating 
purposes.  This procedure uses a live voice to measure speech 
discrimination, rather than the VA approved Maryland CNC 
test, which uses a recorded voice.  

As noted above, the veteran was given the opportunity to 
appear for another audiologic examination authorized by VA in 
August 2006.  However, for whatever reason, he failed to 
report.  Accordingly, the evaluation must be based on the 
evidence that is of record.  That evidence consists of the 
report of the 2004 audiologic examination at which time the 
veteran's hearing on the left was level IV and level I on the 
right.  The Board notes that 38 C.F.R. § 4.86 (a) is not for 
application because the pure tone threshold in each of the 
four specified frequencies is not 55 decibels or more.  The 
Board further finds that 38 C.F.R. § 4.86 (b) is not was 
application because while the pure tone threshold is 30 
decibels or less at 1,000 Hertz in the left ear, it is not 
shown to be 70 decibels or more at 2,000 Hertz in either ear.  
Accordingly, the evidence is against the claim for a 
compensable evaluation for the veteran's bilateral hearing 
loss.  Thus, the benefit sought on appeal must be denied.  
Should the veteran experience any further degradation in 
hearing loss, he may file another claim for increased rating 
at that time. 

ORDER

An increased initial (compensable) rating for bilateral 
hearing loss is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


